Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings and amendments to Specification were received on January 29, 2021.  These drawings and amendments are approved.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first pivot axle can be located between the holder and the mount must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The amendments to Specification were received on January 29, 2021.  These amendments are not approved.
The disclosure is objected to because of the following informalities: The specification does not include page numbers and line numbers therefore the amendment to the specification can not be entered.  
Appropriate correction is required.

Allowable Subject Matter
The indicated allowability of claims 1, 2, 4, 5, 7, and 8 are withdrawn in view of the newly discovered reference(s) to Hartwig 7,837,167 and Jensen et al.10,376,626.  Rejections based on the newly cited reference(s) follow.

Claim Objections
The claim(s) have been presented in poor grammatical form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 112
The claim(s) have been presented in poor grammatical form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.


The claims have been rejected under 35 U.S.C. 112 for the below reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mount in claim 1, an element in claim 1, a holder in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 10 and 11 (any dependent claims not addressed as rejected directly below are rejected based on being dependent on an independent claim that has been rejected below) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “first pivot axle about which the mount is pivotable from a first position…" in line 6.  This limitation is grammatically incorrect and appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors therefore the claim limitation is indefinite. 
Claim 1 recites the limitation “an element at which a second pivot axle is arranged which does not extend in parallel with the first pivot axle, and about which the mount…" in line 10.  This limitation is grammatically incorrect and appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors therefore the claim limitation is indefinite. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation an element at which a second pivot axle is arranged which does not extend in parallel with the first pivot axle and about which the mount, or a holder connected to the mount is pivotable, and the claim also recites the holder being configured to allow a pivoting of the mount from the first position into the second position which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 states “the holder being configured to allow a pivoting of the mount from the first position into the second positon only upon an application of force to the mount” this limitation is not disclosed since the “only upon application of force to the mount” is not supported by the specification since an application of force to the holder may also allow pivoting of the mount therefore the limitation includes new matter and is not supported by the specification. 

	Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites, “wherein the holder is arranged at the element, with the first pivot axle being located at least one of between the holder and the mount, and between the holder and the element.” While the specification describes the first pivot axle is between the holder and the element (recited within claim 3) when the holder is connected to the mount (recited within claim 1) however the specification does not describe the first pivot axle is between the holder and the mount (recited within claim 3) when the holder is connected to the mount (recited within claim 1) therefore the description fails to comply with the written description requirement.

The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, and 10 is/are rejected, as best understood, under 35 U.S.C. 102(a) (1) as being anticipated by Jensen et al. (Jensen) 10,376,626. Jensen discloses a peritoneal dialysis machine comprising: a hose set (110c, 110d, 110b) for conducting a dialysis solution at least one of to a patient, and from the patient; a mount (120/130) for an insertion therein of one or more sections of the hose set; a first pivot axle (503a) about which the mount (120/130) is pivotable from a first position (see figure 6c or 6b), in which the mount projects horizontally outward from a housing of the peritoneal dialysis machine, into a second position, in which the mount is oriented in a vertical or substantially vertical position (see figure 6A); and an element (100/150) at which a second pivot axle is arranged which does not extend in parallel with the first pivot axle, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (Jensen) 10,376,626 in view of Hartzig et al. (Hartwig) 7,837,167. Jensen discloses all of the limitations of the claimed invention except for the element wherein the element at which the second pivot axle is arranged is a projection from the housing. Hartzig teaches that it is known to have a housing (see column 4, lines 29-34); a mount (threaded between elements 18) for insertion of one or more section of a hose set; a first pivot axle (A2) about which the mount (16) is pivotable; an element (114/14) at which a second pivot axle (A3) is arranged which does not extend in parallel with the first pivot axle (A2), the element (114/14) at which the second pivot (A3) is arranged is a projection (114/14) from the housing (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jensen to have the element wherein the element at which the second pivot axle is arranged is a projection from the housing as taught by Hartwig for the purpose of providing a means for attaching the device directly to the housing of the dialysis device . 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional first pivot axis and second pivot axis bracket support devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631